Citation Nr: 0610087	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  97-29 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability (other than that associated with lumbar 
radiculopathy).

2.  Entitlement to service connection for a bilateral hip 
disability (other than that associated with lumbar 
radiculopathy).

3.  Entitlement to service connection for a bilateral leg 
disability (other than that associated with lumbar 
radiculopathy).

4.  Entitlement to an effective date earlier than August 10, 
2000, for the grant of a total disability rating for 
compensation purposes based upon individual unemployability 
due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The appellant had active service from October 1969 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was last before the Board in 
April 2005, when it was remanded for further specified 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that she has acquired separate and 
distinct disabilities of both knees, both hips, and both 
legs, which are the direct result of her service-connected 
lumbar spinal disability.  Lumbar radiculopathy, which 
affects both lower extremities, is already service-connected 
as part of the service-connected lumbar degenerative joint 
disease.  

In a March 2003 development memorandum, as well as in an 
April 2005 remand, the Board attempted to obtain VA medical 
opinions which identify any current disabilities of the 
knees, hips, and/or legs (other than lumbar radiculopathy), 
and the etiology of any such current disabilities.  While a 
September 2004 VA medical opinion, and a July 2005 addendum 
to that opinion, indicated that there was no neurological 
disability affecting the lower extremities (presumably, other 
than lumbar radiculopathy, although this is not clear); that 
there was no evidence of intra-articular pathology of either 
hip or either ankle (although prior, privately secured, bone 
density imaging studies dating from February 2001 indicate 
the presence of osteopenia of the left hip); and that 
degenerative joint disease of the knees, recently 
demonstrated on X-ray films, was not related to service that 
opinion and the addendum are inadequate because they each 
applied the wrong standard of review.  

Specifically, the September 2004 VA medical opinion, and the 
March 2005 addendum that endorsed the September 2004 opinion, 
used the language "I am more inclined to feel" as the 
standard of review.  That is not correct.  The United States 
Court of Appeals for Veterans Claims (Court), as well as the 
Board in its April 2005 remand, made it clear that the 
standard of review was, with respect to each diagnosed 
disability, "whether it is at least as likely as not (i.e., 
is there a 50/50 chance) that the disability is etiologically 
related to service, or was caused or permanently worsened by 
a service-connected disability, to particularly include 
lumbar degenerative joint disease with radiculopathy."  See, 
e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Warren v. 
Brown, 6 Vet. App. 4 (1993).

Therefore, because neither the September 2004 VA medical 
opinion, nor the July 2005 addendum, properly answer the 
question presented whether any current disabilities of the 
knees, hips, and/or legs were directly caused or worsened by 
the service-connected lumbar spinal disability, another 
remand to obtain answers to these questions is needed.  
Stegall v. West, 11 Vet. App. 268 (1998) (where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance). 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for service connection, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  As 
these questions are involved in the present appeal, this case 
must also be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

The issue of entitlement to an earlier effective date for a 
TDIU is deferred pending the resolution of the additional 
service connection issues.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter). 

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman.  The corrective notice 
should, among other things, invite the 
veteran to submit any additional evidence 
or argument she has in her possession 
that may further her claims.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise who has not 
previously examined or treated the 
appellant.  Send the claims folders to 
the examiner for review in conjunction 
with the examination.  All indicated 
studies should be performed.  After a 
review of the record and an examination 
of the veteran, the examining physician 
should specifically identify all chronic 
disabilities of the knees, hips, and legs 
(other than lumbar radiculopathy) which 
are currently present.  Thereafter, the 
examiner with respect to each diagnosed 
disability is to opine whether it is at 
least as likely as not (i.e., is there a 
50/50 chance) that the disability is 
etiologically related to service, or was 
caused or permanently worsened by a 
service-connected disability, to 
particularly include lumbar degenerative 
joint disease with radiculopathy.  If 
arthritis is diagnosed with respect to 
any joint, the examiner must opine 
whether it is at least as likely as not 
that the disability manifested itself to 
a compensable degree within the first 
year following the claimant's October 
1985 separation from active duty military 
service.  The rationale for all opinions 
expressed must also be provided.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159.  

5.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  If 
any of the benefits sought on appeal 
remain denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


